Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/25/2022, with respect to the 35 U.S.C. 103 rejections of claims 1-20 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further search and consideration, the pending claims are in condition for allowance. 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or fairly suggest an apparatus to provide a portable securement of valuables, the apparatus comprising: a container defining at least one interior 
a controller mounted within the interior of the container and comprising a processing unit, memory and an interface component communicatively coupled to each other; a global positioning system (“GPS”) receiver mounted within the interior of the container and communicatively coupled to the controller, wherein the GPS receiver can provide a current location of the apparatus to the controller; a display mounted on the exterior of the container and communicatively coupled to the controller; a user interface mounted on the exterior of the container and communicatively coupled to the controller, the user interface configured to receive the input of an access PIN to transition between the closed state and opened state; a lock motor, communicatively coupled to the controller and configured to actuate a locking mechanism to a first state to secure the access panel in the closed state and to a second state to allow the access panel to be in the opened state; a charging port for charging a device; and a communication module associated with the container and communicatively coupled to the controller, the communication module configured to be paired with a mobile device of a user and once paired to receive the access PIN code selected by the user when reserving the apparatus for use, and wherein when the communication module is paired the controller identifies the container as being in an in-use state and when the communication module is not paired the controller identifies the container as being in a vacant state, and further the communication module including a wireless transceiver for communicating the current status of a locking mechanism, the vacant state or in use state of the container and the current location of the container to a master server.
Regarding claim 17, the prior art fails to disclose or fairly suggest a system to operate a fleet of portable securement apparatuses of claim 1, the system comprising: a plurality of apparatus; the master server being communicatively coupled to each of the plurality of apparatus through a network; the mobile device communicatively coupled to the master server, the mobile device including an 
Dependent claims 2-16 and 18-20 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687